EXHIBIT CONTRACT FOR CONSTRUCTION AND SALE OF A DRILLSHIP (HULL NO.1865) BETWEEN DRILLSHIP KITHIRA OWNERS INC. AND SAMSUNG HEAVY INDUSTRIES CO., LTD. INDEX PAGE ARTICLE I - DESCRIPTION AND CLASS 6 1. Description: 6 2. Dimensions and Characteristics: 6 3. The Classification, Rules and Regulations: 7 4. HSE Analysis, studies and assessments 7 5. Subcontracting 8 6. Registration: 8 ARTICLE II - CONTRACT PRICE AND TERMS OF PAYMENT 9 1. Contract Price: 9 2. Adjustment of Contract Price: 9 3. Currency: 9 4. Terms of Payment: 9 5. Method of Payment: 11 6. Notice of Payment before Delivery: 12 7. Expenses; 12 8. Prepayment: 12 ARTICLE III - ADJUSTMENT OF CONTRACT PRICE 13 1. Delivery: 13 2. Speed: 14 3. Fuel Consumption for the Diesel Generator Prime Drivers: 15 4. Variable Load Capacity: 15 5. Effect of Rescission: 16 ARTICLE IV - APPROVAL OF PLANS AND DRAWINGS AND INSPECTION DURING CONSTRUCTION 17 1. Approval of Plans and Drawings: 17 2. Appointment of BUYER'S Supervisor: 17 3. Inspection by the Supervisor: 17 4. Facilities: 19 5. Liability of BUILDER: 19 6. Responsibility of BUYER: 20 7. Delivery and Construction Schedule: 20 ARTICLE V - MODIFICATIONS, CHANGES AND EXTRAS 22 1. How Effected: 22 2. Changes in Rules of Classification Society, Regulations, etc.: 23 3. Substitution of Materials: 24 ARTICLE VI - TRIALS AND ACCEPTANCE 25 2 1. Notice: 25 2. Weather Condition: 25 3. How Conducted: 26 4. Method of Acceptance or Rejection 26 5. Effect of Acceptance: 27 6. Disposition of Surplus Consumable Stores: 28 ARTICLE VII - DELIVERY 29 1. Time and Place: 29 2. When and How Effected: 29 3. Documents to be delivered to BUYER: 29 4. Tender of DRILLSHIP: 30 5. Title and Risk: 31 6. Removal of DRILLSHIP: 31 ARTICLE VIII - DELAYS AND EXTENSION OF TIME FOR DELIVERY (FORCE MAJEURE) 32 1. Causes of Delay (Force Majeure): 32 2. Notice of Delay: 33 3. Definition of Permissible Delay: 33 4. Right to Rescind for Excessive Delay: 33 ARTICLE IX - WARRANTY OF QUALITY 35 1. Guarantee: 35 2. Notice of Defects: 35 3. Remedy of Defects: 35 4. Extent of BUILDER'S Responsibility 37 ARTICLE X - RESCISSION BY BUYER 38 1. Notice: 38 2. Refundment by BUILDER: 38 3. Discharge of Obligations: 39 ARTICLE XI - BUYER'S DEFAULT 40 1. Definition of Default: 40 2. Effect of Default on or before Delivery of DRILLSHIP: 40 3. Disposal of DRILLSHIP: 41 ARTICLE XII - ARBITRATION 42 1. Decision by the Classification Society: 42 2. Proceedings of Arbitration in London UK.: 42 3. Notice of Award: 43 4. Expenses: 43 5. Entry in Court: 43 6. Alteration of Delivery Date: 43 3 ARTICLE XIII - SUCCESSOR AND ASSIGNS 45 ARTICLE XIV - TAXES AND DUTIES 46 1. Taxes and Duties Incurred in Korea and/or China: 46 2. Taxes and Duties Incurred Outside Korea and/or China: 46 ARTICLE XV - PATENTS, TRADEMARKS, COPYRIGHTS, ETC 47 1. Patents: 47 2. General Plans, Specifications and Working Drawings: 47 ARTICLE XVI - BUYER'S SUPPLIES 48 1. Responsibility of BUYER: 48 2. Responsibility of BUILDER: 49 3. Title: 49 ARTICLE XVII - INSURANCE 50 1. Extent of Insurance Coverage: 50 2. Application of the Recovered Amounts: 50 3. Termination of BUILDER'S Obligation to Insure: 51 ARTICLE XVIII - NOTICE 52 1. Address: 52 2. Language: 52 3. Effective Date of Notice: 53 ARTICLE XIX - EFFECTIVE DATE OF CONTRACT 54 ARTICLE XX - INTERPRETATION 55 1. Laws Applicable: 55 2. Discrepancies: 55 3. Entire Agreement: 55 4. Amendments and Supplements: 55 ARTICLE XXI - CONFIDENTIALITY 56 EXHIBIT "1" VESSEL SPECIFICATION 58 EXHIBIT "2" TOPSIDE SPECIFICATION 59 EXHIBIT"3" DELIVERY AND CONSTRUCTION SCHEDULE 60 EXHIBIT "4" LETTER OF REFUNDMENT GUARANTEE NO 61 EXHIBIT "5" PERFORMANCE GUARANTEE 64 EXHIBIT "6" OPTIONAL ITEMS 65 EXHIBIT"7" FORM OF DEMAND .65 4 This Contract, made and entered into on this 24th day of January 2008 by and between DRILLSHIP KITHIRA OWNERS INC., a corporation incorporated and existing under the laws of Marshall Islands having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960 (hereinafter called the "BUYER"), on the one part and SAMSUNG HEAVY INDUSTRIES CO., LTD., a corporation incorporated and existing under the laws of the Republic of Korea and having its registered office at 34th Floor, Samsung Life Insurance Seocho Tower 1321-15, Seocho-Dong, Seocho-Gu, Seoul, Korea 137-857 (hereinafter called the "BUILDER"), on the other part. WITNESSETH: In consideration of the mutual covenants herein contained, the BUILDER acknowledges that the Contract is a turn key contract for the construction and sale of a drillship constructed and tested out to be fully ready to drill and fully functioning in accordance with and subject to the terms and conditions of this Contract and Specifications and the BUILDER agrees as described in the Specifications to design, construct, build, launch, equip, test and complete One (1) Drillship composed of a hull part as described in the specification attached hereto as Exhibit "1" of this Contract (hereinafter referred to as the "VESSEL") and topside part as described in the specification attached hereto as Exhibit "2" of this Contract (hereinafter referred to as "TOPSIDE") (the VESSEL and TOPSIDE being hereinafter collectively referred to as the "DRILLSHIP") and in accordance with the Delivery and Construction Schedule attached hereto as Exhibit "3" (said Exhibits 1 through 3 (including all amendments, additions, deletions and variations incorporated into the Specifications for HN. 1674 up to the Effective Date of the Contract of HN.1837) being hereinafter collectively called the "Specifications") which Specifications have been initialed by representatives of the parties hereto for identification and which Specifications hereby are each incorporated herein by reference hereto and made an integral part of this Contract, at the BUILDER'S shipyard located in Geoje Island, Korea (hereinafter referred to as the "Shipyard") and to deliver and sell the same to the BUYER, and the BUYER hereby agrees to purchase and accept delivery of the DRILLSHIP from the BUILDER, upon the terms and conditions hereinafter set forth. 5 ARTICLE I - DESCRIPTION AND CLASS 1. Description: The DRILLSHIP, having the BUILDER'S Hull No. 1865, shall be designed, constructed, built, launched, equipped, tested, completed and delivered in accordance with the provisions of this Contract, and the Specifications as a subsequent Drillship of HN. 1837. To the extent not defined in the Specifications, the DRILLSHIP's construction is to meet the first-class international shipbuilding and construction standards and practices, including without limitation such standards and practices relating to BUILDER'S Quality Assurance Programs, 2. Dimensions and Characteristics: Length, overall Max. 228 meters Length, between perpendiculars abt. 219.4 meters Breadth, moulded abt. 42 meters Depth, moulded abt. 19 meters Scantling draft, moulded abt.13 meters Speed, guaranteed: The trial speed shall not be less than 12.0 knots on the transit draught of 8.5 meters and at total thruster motor output of 28,700 KW. Guaranteed Fuel Consumption, Diesel Generator Prime Drivers (in relation to each engine): The fuel consumption shall be not more than the engine manufacturers' nominal fuel consumption plus five percent (5) % with engine driven pumps at manufacturer's shop trial, burning marine diesel having the lower calorific value of 10,200 kCal/kg, at 85% MCR under the environment condition of ISO 3046/1-1986 specified in the Specifications. Guaranteed Variable Load Capacity: The variable load capacity of the DRILLSHIP will be not less than 20,000 metric tons for drilling and survival conditions without extended well test oil on board as specified in the Specifications. The details of the aforementioned particulars, as well as the definitions and the methods of measurements and calculations shall be as indicated in the Specifications. 6 3. The Classification, Rules and Regulations: The DRILLSHIP, including its machinery, equipment and outfittings shall be constructed and classified in accordance with the rules and regulations (the editions and amendments thereto being in force) as of the signing date of the Contract of HN.1837 and under special survey of American Bureau of Shipping (hereinafter called the "Classification Society"), and shall be distinguished in the register by the symbol of *A1 <D, "Drilling Unit", *AMS, *ACCU, *DPS-3, NBLES, SH-DLA, *CDS. Decisions of the Classification Society as to compliance or non-compliance with the classification rules and regulations shall be final and binding upon both parties hereto. Details of its notation shall be in accordance with the Specifications. The DRILLSHIP shall also comply with the rules, regulations and requirements of the regulatory bodies as described and listed in the Specifications. The DRILLSHIP will be built and delivered (i) in accordance with the terms of this Contract and the Specifications, (ii) in full compliance and certification to and with the IMO MODU code with amendments, (iii) in full compliance with the regulations, provisions, and requirements included in the Specifications, (iv) in full compliance with the requirements of the Classification Society so as to be classed with the Classification Society as a MODU, and (v) so that the DRILLSHIP will be approved to operate in the United States Gulf of Mexico/the Outer Continental Shelf of the United States, the waters outside West Africa, Central Africa, South Africa, South America, South East Asia, UK, Australia, South Atlantic and in the Mediterranean. The BUILDER will take all action necessary, and remedy at its cost and expense, any deficiency that constitutes a failure to comply with the above requirements. All fees and charges incidental to the Classification Society and in respect to compliance with the above referred rules, regulations and requirements, as well as all DRILLSHIP design fees and/or royalties (except any royalties for the BUYER'S Supplies), shall be for account of the BUILDER, 4. HSE Analysis, studies and assessments 7 The BUYER shall perform HSE Analysis, studies and assessments such as HAZID's, Risk Analysis, HAZOP's, Readability and Vulnerability analysis, Working Environment assessment of the DRILLSHIP. If the finding of such HSE Analysis, studies and assessments demand changes to the design, layout and construction of the DRILLSHIP to make the DRILLSHIP meet the requirements of the Contract, then the BUILDER shall implement such changes in accordance with the findings. Should the findings lead the BUYER to request changes to the Contract then a Variation Order shall be in accordance with Article V. The BUILDER shall be responsible for obtaining the Classification Society's approval of all required plans and drawings of the DRILLSHIP. 5. Subcontracting The BUILDER may, at its sole discretion and responsibility, subcontract any portion of the construction work of the DRILLSHIP, provided that the work is carried out at a reputable yard in Korea or at the BUILDER'S wholly owned subsidiaries at Ningbo and Rongcheng in China, where the aggregate value of the works or services to be subcontracted equals or is below Five million five hundred thousand United States Dollars (US$ 5,500,000) but if exceeding such value the BUILDER shall obtain in writing the prior approval of the BUYER (whose approval shall not be unreasonably withheld), but any subcontracting shall always be subject to the condition that the BUILDER shall ensure that the rights of the BUYER and the requirements in the Contract are satisfied and provided for in such work. The BUILDER shall not be relieved from any of its obligations and liabilities under the Contract and shall be responsible for all work, acts, omissions and defaults of any subcontractors as fully as if they were the work, acts, omissions or defaults of the BUILDER. 6. Registration: The DRILLSHIP, at the time of its delivery and acceptance, shall be registered at the port of registry by the BUYER under the Malta flag at the BUYER'S expenses. (End of Article) 8 ARTICLE II - CONTRACT PRICE AND TERMS OF PAYMENT 1. Contract Price: The Contract price of the DRILLSHIP, net receivable by the BUILDER and exclusive of the BUYER'S Supplies (as defined in Paragraph 1 of Article XVI hereof) is Six Hundred Sixty One Million United States Dollars (US$ 661,000,000) (hereinafter referred to as the "Contract Price"). The Contract Price shall be subject to upward or downward adjustment, if any, as hereinafter set forth in this Contract. 2. Adjustment of Contract Price: Increase or decrease of the Contract Price, if any, due to adjustments thereof made in accordance with the provisions of this Contract shall be adjusted by way of addition to or subtraction from the Contract Price upon delivery of the DRILLSHIP in the manner as hereinafter provided at article III. The BUYER has the right to exercise the purchase the option as per Exhibit "6" within 3 months after the date of the signing contract. Should the BUYER exercise one of the options, the payment terms of the exercised option items shall be same with that of the Contract, provided that the amount of the first installment shall be paid at the same time of the second installment is due, and the BUILDER will reissue a Refundment Guarantee covering full amount of the adjusted Contract Price to replace the old Refundment Guarantee. 3. Currency: Any and all payments by the BUYER to the BUILDER, or vice versa if any, which are due under this Contract shall be made in United States Dollars. 4. Terms of Payment: The Contract Price shall be due and payable by the BUYER to the BUILDER in the installments as follows: (a) First Installment: The First Installment shall be paid as follows: 9 (i) Ten Million United States Dollars (US$ 10,000,000) shall be due and payable to the BUILDER by the BUYER following signing of this Contract, within five (5) banking days after the receipt of the original Refund Guarantee as provided for in clause 5(a) below of this Article II. (ii) The BUYER and the BUILDER agree that Thirty Nine Million Five Hundred Seventy Five Thousand United States Dollars (7.5% less US$ 10,000,000, US$39,575,000), shall be due and payable to the BUILDER by the BUYER on March 24, 3008. (iii) The BUYER and the BUILDER agree that Forty Nine Million Five Hundred Seventy Five Thousand United States Dollars (7.5%, US$ 49,575,000) shall be paid on April 24, (b) Second Installment: The Second Installment amounting to Ninety Nine Million One Hundred Fifty Thousand United States Dollars (15%, US$ 99,150,000) shall be due and payable on September 24, 2008. (c) Third Installment: The Third Installment amounting to Ninety Nine Million One Hundred Fifty Thousand United States Dollars (15%, US$ 99,150,000) shall be due and payable within three (3) banking days from the receipt of the BUILDER'S invoice and a telefax notice from the BUILDER, countersigned by the classification surveyor, certifying that steel cutting for the Drillship has commence but not earlier than 16 months after the second installment. (d) Fourth Installment: The Fourth Installment amounting to Ninety Nine Million One Hundred Fifty Thousand United States Dollars (15%, US$ 99,150,000) shall be due and payable within three (3) banking days from the the receipt of the BUILDER'S invoice and a telefax notice from the Builder, countersigned by the classification surveyor, certifying that keel laying for the DRILLSHIP has commenced but not earlier than 4 months after the third installment. (e) Fifth Installment: 10 The Fifth Installment amounting to Two Hundred Sixty Four Million Four Hundred Thousand United States Dollars (40%, US$ 264,400,000) plus or minus any adjustment of the Contract Price under and pursuant to the provisions of this Contract, shall be due and payable upon delivery of the DRILLSHIP or upon tender for delivery of the DRILLSHIP referred to in Paragraph 4 of Article VII of this Contract. The BUYER and the BUILDER agree that if the Contract is terminated by the BUYER prior to March 24, 2008, the BUILDER shall have the right to take part of the First Installment amounting to Ten Million United States Dollars (US$ 10,000,000) but shall have no other rights whatsoever under this Contract. If the Contract is terminated by the BUYER after March 24, 2008 the rights of the BUILDER shall remain as referred to in Articles X and XI of this Contract. 5. Method of Payment: (a) First Installment: Within the due date and provided that the BUYER has received the Refundment Guarantee five (5) banking days in advance, the BUYER shall remit by telegraphic transfer the first installment to the account to be specified in advance in writing by the BUILDER. (b) Second, Third and Fourth Installments: Upon the due date of the second, third and fourth installments, in accordance with Article II, 4 (b), (c) and (d) as appropriate, the BUYER shall remit by telegraphic transfer each of the respective installments to the account to be specified in advance in writing by the BUILDER. (c) Fifth Installment: At least three (3) banking days prior to the anticipated delivery date of the DRILLSHIP, the BUYER shall remit by telegraphic transfer the fifth installment to the bank specified in advance in writing by the BUILDER in the name of the BUYER'S bank with instructions of the amount so remitted to be payable to the BUILDER against a copy of PROTOCOL OF DELIVERY and ACCEPTANCE OF THE DRILLSHIP signed by the BUYER and the BUILDER. 11 Simultaneously with each of all such payment, the BUYER shall cause the BUYER'S BANK to advise the BUILDER'S BANK of the details of such payments by authenticated bank cable or telefax. No payment due under this Contract shall be delayed, suspended or withheld by the BUYER on account of any dispute or disagreement between the parties hereto. Any claim that the BUYER may have against the BUILDER hereunder shall be settled and liquidated separately from any payment by the BUYER to the BUILDER hereunder. 6. Notice of Payment before Delivery: With the exception of the first installment, the BUILDER shall give the BUYER Ten (10) banking days prior notice in writing or telefax or telex of the anticipated due date and amount of each installment payable on or before delivery of the DRILLSHIP. 7. Expenses: Expenses and bank charges for remitting payments and any taxes, duties, expenses and fees referred to in paragraph 2 of Article XIV of this Contract connected with such payment shall be for account of the BUYER. 8. Prepayment: Prepayment of any installment due on or before delivery of the DRILLSHIP shall be subject to mutual agreement between the parties hereto. (End of Article) 12 ARTICLE III - ADJUSTMENT OF CONTRACT PRICE The Contract Price shall be subject to adjustment, as hereinafter set forth, in the event of the following contingencies (it being understood by both parties that any reduction of the Contract Price is by way of liquidated damages and not by way of penalty): 1. Delivery: (a) No adjustment shall be made and the Contract Price shall remain unchanged for the first 30 days of delay in delivery of the DRILLSHIP beyond the Delivery Date as defined in Article VII hereof (ending as of twelve o'clock midnight of the 31st day of delay). (c) If the delivery of the DRILLSHIP is delayed more than 30 days after the Delivery Date, then, in such event, beginning at twelve o'clock midnight of the 31st day after the Delivery Date, the Contract Price shall be reduced by the sum of Hundred and twenty thousand United States Dollars (US$ 120,000) for each full day for which thereafter delivery is delayed. However, the total reduction in the Contract Price pursuant to this Paragraph (b) shall not be more than as would be the case for a delay of 180 days counting from midnight of the 31st day after the Delivery Date at the above specified rate of reduction. (c) However, if the delay in delivery of the DRILLSHIP should continue for a period of 210 days from the Delivery Date in Paragraph 1 of Article VII, then in such event, and after such period has expired, the BUYER may, at its option, rescind this Contract in accordance with the provisions of Article X hereof. The BUILDER may, at any time after the expiration of the aforementioned 210 days of delay in delivery, if the BUYER has not served notice of rescission as provided in Article X hereof, demand in writing that the BUYER shall make an election, in which case the BUYER shall, within Twenty (20) days after such demand is received by the BUYER, notify the BUILDER of its intention either to rescind this Contract or to consent to the acceptance of the DRILLSHIP at a specified future date which date BUILDER represents to BUYER is the earliest date BUILDER can deliver the DRILLSHIP to BUYER under this Contract, based on the circumstances then known. If the BUYER shall not make an election within Twenty (20) days as 13 provided hereinabove, the BUYER shall be deemed to have accepted such extension of the delivery date to the future delivery date indicated by the BUILDER and it being understood by the parties hereto that if the DRILLSHIP is not delivered by such specified date, the BUYER shall have the same right of rescission upon the same terms and conditions as hereinabove provided. (d) If, at the time of actual delivery the BUYER has entered into an unconditional charter contract providing for the immediate deployment of the DRILLSHIP to provide services in return for the payment of cash consideration upon delivery of the DRILLSHIP (the "Delivery Contract"), and, should Delivery occur before twelve o'clock midnight on the Delivery Date and the third party accepts to take such early delivery under the Delivery Contract, then in such event, the final installment of the Contract Price shall be increased by the sum of Seventy five thousand United States Dollars (US$ 75,000) for each full day of early delivery, beginning at the time of actual delivery of the DRILLSHIP until twelve o'clock midnight on July 31, 2011, provided that the aggregate increases to the Contract Price for early delivery of the DRILLSHIP shall not exceed Three million United States Dollars (US$ 3,000,000) (the "Bonus"). (e) For the purpose of this Article, the delivery of the DRILLSHIP shall be deemed to be delayed when and if the DRILLSHIP, after taking into account all postponements of the Delivery Date by reason of permissible delay as defined in Article VIII and/or any other reason under this Contract, is not delivered by the date upon which delivery is required under the terms of this Contract. 2. Speed: (a) The Contract Price shall not be affected or changed by reason of the trial speed (as determined according to the Specifications) being less than the guaranteed speed, if such variation is not more than 0.5 knots. (b) However, commencing with and including such deficiency of 0.5 knots in trial speed below the guaranteed speed of the DRILLSHIP, the Contract Price shall be reduced by Eighty thousand United States Dollars (US$ 80,000) for each 0.1 knot below the guaranteed speed. (c) If the deficiency in the speed upon final sea trial is more than one (1) knot below the guaranteed speed of the DRILLSHIP, then the BUYER may, at its option, reject the 14 DRILLSHIP and rescind this Contract in accordance with the provisions of Article X hereof, or may accept the DRILLSHIP at a reduction in the Contract Price at a rate of One Hundred Thousand United States Dollars (U$ 100,000) for each 0.1 knot below 11.5 knots. 3. Fuel Consumption for the Diesel Generator Prime Drivers: (a) The Contract Price shall not be affected or changed in case the actual fuel consumption for each engine, as determined by the shop trial as specified in the Specifications, is not more than one percent (1%) in excess of the Guaranteed Fuel Consumption specified in Paragraph 2 of Article I. (b) However, in the event that the actual fuel consumption of any engine at the shop trial is in excess of one percent (1%) of the Guaranteed Fuel Consumption, the Contract Price shall be reduced by the sum of Forty thousand United States Dollars (US$ 40,000) for each one percent (1%) per engine by which the actual fuel consumption of any engine exceeds the Guaranteed Fuel Consumption plus One percent (1%). (c) The BUYER has an option to reject the DRILLSHIP and rescind the Contract in accordance with the provisions of Paragraphs 1, 2 and 3 of Article X -RESCISSION BY BUYER hereof in the event the actual fuel consumption of any engine is more than five percent (5%) in excess of the Guaranteed Fuel Consumption. 4. Variable Load Capacity: (a) In the event that the actual Variable Load Capacity of the DRILLSHIP is more than 500 metric tons below the Guaranteed Variable Deck Load Capacity of the DRILLSHIP, then the Contract Price shall be reduced by Four thousand United States Dollars (US$ 4,000) per each metric ton of the shortfall below 19,500 metric tons. (b) In the event that the actual Variable Load Capacity of the DRILLSHIP is more than 1,500 metric tons below the Guaranteed Variable Load Capacity of the DRILLSHIP, then the BUYER may at its option reject the DRILLSHIP and rescind the Contract in accordance with the provisions of Paragraphs 1, 2 and 3 of Article X 15 - RESCISSION BY BUYER hereof or accept the DRILLSHIP at a reduction in the Contract Price of Four million United States Dollars (US$ 5. Effect of Rescission: It is expressly understood and agreed by the parties that in any case, if the BUYER rescinds this Contract under this Article, the BUYER shall not be entitled to any liquidated damages, or any other recourse unless by means of the provisions of Article X hereof. (End of Article) 16 ARTICLE IV - APPROVAL OF PLANS AND DRAWINGS AND INSPECTION DURING CONSTRUCTION 1. Approval of Plans and Drawings: All plans and drawings of HN.1837 shall be deemed to be approved and applicable to the Drillship without any distinct approval procedure. 2. Appointment of BUYER'S Supervisor: The BUYER may send to and maintain at the Shipyard, at the BUYER'S own cost and expense, one supervisor (herein called the "Supervisor") who shall be duly authorized in writing by the BUYER, which authorization shall be described in a separate letter to be sent to the BUILDER prior to the Supervisor's arrival, to act on behalf of the BUYER in connection with the modifications of the Specifications, adjustments of the Contract Price and Delivery Date in writing, approval of the plans and drawings, attendance to the tests and inspections relating to the DRILLSHIP, its machinery, equipment and outfittings, and any other matters for which he is specifically authorized by the BUYER. The Supervisor may appoint assistant(s) to attend at the Shipyard for the purposes as aforesaid. In the event that assignment, novation or resale occurs under the Article XIII and as a result, BUYER'S Supervisor is changed during the construction of the DRILLSHIP, any and all matters determined by mutual agreement between the BUYER'S Supervisor and the BUILDER prior to the dispatch of a new Supervisor shall be accepted and complied by the new Supervisor. In case two or more Supervisors are dispatched to the Shipyard and authorized to perform the supervision, each of them will form uniform opinions between them to keep the design and specifications so as not to adversely affect the Contract Price and Delivery of the DRILLSHIP. In the event of any additional costs attributable to dispatch of two or more Supervisors due to resale, novation, charter or any other occurrence otherwise resulting from the BUYER side, such costs shall be solely borne by the BUYER and the BUYER shall reimburse and hold harmless the BUILDER from any such costs and expenses. 3. Inspection by the Supervisor: The necessary inspections of the DRILLSHIP, its machinery, equipment and outfittings shall be carried out by the Classification Society, other regulatory bodies and/or the Supervisor throughout the entire period of construction in order to ensure that the design, 17 construction, building, launching, equipping, testing and completion of the DRILLSHIP is duly performed in accordance with the Contract and the Specifications. The BUILDER shall give a written notice to the Supervisors reasonably in advance of the date and place of tests and inspections for the convenience of their attendance. Failure of the Supervisors to be present at such tests and inspections after due notice to them as above provided, shall be deemed to be a waiver of their right to be present. In such cases, the BUYER shall be obliged to accept the results of such tests and inspections on the basis of the
